DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 102 and 103
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.  Applicant argues that the primary reference Longenecker “does not describe each and every element recited in claim 1 because the leg member 14 described in Longenecker does not pivot relative to the folding hinge 16 and the locking pins 121”.  Examiner respectfully disagrees.  “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification"” (MPEP 2111).  Although Applicant claims “locking pin” and maps to “locking pins 121” in Longenecker, the broadest reasonable interpretation of “locking pin” is not limited to such.  Longenecker still teaches Figs. 10-15 element 83 and [0029] “limiter pin 83” and is interpreted as a locking pin because it locks the pivoting movement of the leg.  Applicant’s arguments directed against Longenecker’s use in the 35 USC 102 and 103 rejections are not persuasive for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180146796 A1 to Longenecker.
	Re Claim 1, Longenecker teaches:
	A bassinet frame (at least [Abstract] “foldable frame”) comprising: a support frame (at least Fig. 1 and [0024] “crib frame 10”.); two leg units (at least Fig. 1 and [0024] “leg members 14”.); and 
at least two pivot hubs each connecting a respective one of said leg units to said support frame; wherein each of said leg units has a pivot end portion pivotally connected to a respective one of said pivot hubs (at least Fig. 1 element 16 and [0024] “leg members 14 each connected to the upper frame by folding hinge 16 that permits the leg members to be moved between a first configuration (FIG. 1) for use, and a second configuration (FIG. 4) for storage”.), and a foot portion opposite to said pivot end portion (at least Fig. 1 element 141 and [0025] “distal ends 141”.); 
wherein each of said leg units is pivotable relative to said support frame between a folded position, wherein said foot portion is proximal to said support frame (at least Fig. 4 and [0024] “a folded orientation (FIG. 4)”.), and an unfolded position, wherein said foot portion is distal from said support frame (at least Fig. 1 and [0024] “an unfolded orientation (FIG. 1)”.); 
wherein each of said pivot hubs includes a locking pin such that a respective one of said leg units supported by said pivot hub is configured to pivot relative to said pivot hub and said locking pin (at least Figs. 10-15 element 83 and [0029-0031] “the limiter pin 83 is aligned parallel to the leg pivot axis 110 with opposing ends extending outwardly from a central position. The opposing ends of the limiter pin 83 engage a generally arcuately shaped limiter slot 84 which limits the pivoting movement of the leg member 14 by interaction between the limiter pin 83 and the extent of the limiter slot 84); wherein, when each of said leg units is at the unfolded position, said locking pin of said respective pivot hub is movable between a stopping position, wherein said locking pin prevents a respective one of said leg units from moving toward the folded position, and a releasing position, wherein movement of said respective leg unit toward the folded position is permitted (at least Figs. 10-15 element 83 and [0029-0031] “The spatial relationship of the first mounting pin 93 and the arcuate path of limiter pin 83 as the leg member is moved configures the biasing mechanism 90 in an over-center arrangement (the spring is at maximum .
Re Claim 2, Longenecker teaches:
The bassinet frame as claimed in claim 1 (detailed with respect to claim 1), wherein for each of said pivot hubs, said locking pin extends in a first direction which is substantially parallel to a pivot axis of said respective leg unit (at least Figs. 10-15 element 83), and is movable in a second direction which is transverse to the first direction from the stopping position to the releasing position, said locking pin abutting against said pivot end portion of said respective leg unit when said locking pin is at the stopping position while said respective leg unit is at the unfolded position said locking pin being disengaged from said pivot end portion of said respective leg unit when said locking pin is at the releasing position (at least Figs. 10-15 element 83 and [0029-0031] “The spatial relationship of the first mounting pin 93 and the arcuate path of limiter pin 83 as the leg member is moved configures the biasing mechanism 90 in an over-center arrangement (the spring is at maximum compression at an intermediate position of the leg member). This arrangement enables the biasing mechanism to urge the leg member toward either the first or second configuration once the leg member is moved away from the intermediate position. The function of the biasing mechanism is to assist with folding or unfolding of the frame 10 by urging the legs to either extreme so that a user does not have to manually reposition the legs”.).
Re Claim 3, Longenecker teaches:
The bassinet frame as claimed in claim 2 (detailed with respect to claim 2), wherein each of said pivot hubs further includes an operating member connected to said locking pin (at least Figs. 10-15 element 123 and [0031] “a locking release 122 which may include a handle 123”.), and a locking resilient member disposed between said support frame and said operating member (at least Figs. 10-15 element 80 and [0031] “the biasing spring 80”.  In other words, in the folded configuration of Fig. 15, the resilient member is in between the operating member and locking pin.), said operating member being operable to move said locking pin against a resilient force of said locking resilient member from the stopping position to the releasing position (at least Figs. 10-15 and [0031] “The locking pin 121 is moved by a locking release 122”.).
Re Claim 4, Longenecker teaches:
The bassinet frame as claimed in claim 3 (detailed with respect to claim 3), wherein each of said pivot hubs further includes a hub housing mounted to said support frame and having a pin slot that extends in the second direction, said locking pin extending movably through said pin slot, said locking resilient member being connected between said operating member and said hub housing and extending along the second direction (at least Figs. 10-15 element 125 and [0031] “a locking receptacle 125 into which the locking pin may be engaged”.).
Re Claim 7, Longenecker teaches:
The bassinet frame as claimed in claim 1 (detailed with respect to claim 1), wherein each of said pivot hubs further includes a hub housing having a slot-defining surface that defines a leg slot, said slot-defining surface having opposite upper and lower ends serving respectively as upper and lower borders of said leg slot, said pivot end portion of each of said leg units extending through said leg slot of said hub housing of said respective pivot hub, and abutting against said lower end of said slot-defining surface of said hub housing of said respective pivot hub when said leg unit is at the unfolded position (at least Fig. 5 with Examiner’s labeling below.).

    PNG
    media_image1.png
    429
    852
    media_image1.png
    Greyscale

Re Claim 16, Longenecker teaches:
The bassinet frame as claimed in claim 1 (detailed with respect to claim 1), wherein each of said pivot hubs further includes an operating member (at least Figs. 10-15 element 123 and [0031] “a locking release 122 which may include a handle 123”.) and a locking resilient member (at least Figs. 10-15 element 80 and [0031] “the biasing spring 80”.), said operating member being operable to move said locking pin against a resilient force of said locking resilient member from the stopping position to the releasing position (at least Figs. 10-15 and [0031] “The locking pin 121 is moved by a locking release 122”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker in view of US 9138070 B1 to Shamie.
Re Claim 5, Longenecker teaches:
The bassinet frame as claimed in claim 1 (detailed with respect to claim 1). 
Longenecker does not explicitly teach:
wherein each of said leg units includes: two legs, each of said legs including an inner tube and an outer tube coupled telescopically to each other, said inner tubes of said legs being connected pivotally to said support frame and serving as said pivot end portion of said leg unit; and a foot bar interconnecting said outer tubes of said legs and serving as said foot portion of said leg unit.
However, Shamie teaches:
wherein each of said leg units includes: two legs, each of said legs including an inner tube and an outer tube coupled telescopically to each other (at least Figs. 5-7 and [Col. 6 lines 30-55] “the upper free ends of tubular leg extensions 68 have a reduced diameter section 69 that snugly fits into the lower ends of tubular legs 60 in a telescoping manner, with reduced diameter sections 69 having openings 73 respectively, that line up with openings 62b when connected in the telescoping manner, and a bolt (not shown) which can be fit therein to secure these elements together”.), said inner tubes of said legs being connected pivotally to said support frame and serving as said pivot end portion of said leg unit (at least Fig. 6 and [Col. 10 lines 30-40] “pivotally connect the upper ends of legs 60 to lower pivot connection assemblies 96 and 98”.); and a foot bar interconnecting said outer tubes of said legs and serving as said foot portion of said leg unit (at least Fig. 7 element 70 and [Col. 6 lines 30-55] “tubular cross member 70”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet frame taught by Longenecker with the legs of Shamie because both are directed to the same field of endeavor of bassinets and doing 
Re Claim 6, the combination of Longenecker and Shamie teaches:
The bassinet frame as claimed in claim 5 (detailed with respect to claim 5). 
Shamie further teaches:
wherein: for each of said legs, said inner tube has an inner fastening hole, and said outer tube has an outer fastening hole; and each of said legs further includes a tube fastener extending into said inner fastening hole, said tube fastener being operable to extend retractably through said outer fastening hole for positioning said inner tube relative to said outer tube (at least Figs. 5-7 and [Col. 6 lines 30-55] “the upper free ends of tubular leg extensions 68 have a reduced diameter section 69 that snugly fits into the lower ends of tubular legs 60 in a telescoping manner, with reduced diameter sections 69 having openings 73 respectively, that line up with openings 62b when connected in the telescoping manner, and a bolt (not shown) which can be fit therein to secure these elements together”.).
Re Claim 8, Longenecker teaches:
The bassinet frame as claimed in claim 7 (detailed with respect to claim 7), wherein: said leg slot of said hub housing of each of said pivot hubs has a large end portion (at least Figs. 10-15 element 129) and a small end portion (at least Figs. 10-15 element 126) that are respectively proximate to said upper and lower ends of said leg slot, said small end portion being narrower than said large end portion and slightly narrower than said pivot end portion of said respective leg unit (at least Figs. 10-15); and said pivot end portion of each of said leg units is retained in said large end portion of said leg slot of said hub housing of said respective pivot hub when said leg unit is at the folded position (at least Figs. 10-15 .
Longenecker does not explicitly teach:
said hub housing of each of said pivot hubs is made of a flexible material.
However, Shamie teaches:
said hub housing of each of said pivot hubs is made of a flexible material (at least Figs. 18-19 and [Col. 9 lines 29-55] “joint push button actuator 170 is preferably made from a plastic material. As a result, during initial assembly, when joint push button actuator 170 is pressed into central circular opening 152 of outer pivot joint member 102, second lower beveled surface 182 of each leg 174, upon engaging with fourth transverse wall 154, rides therealong and forces radially inward flexion of each leg 174”. In other words, if the hub (see Fig. 18 element 174) is capable of flexion, then it is a flexible material).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet frame taught by Longenecker with the housing material of Shamie because both are directed to the same field of endeavor of bassinets and doing so involves the use of a known technique (providing flexible material as taught by Shamie) with a known device (bassinet taught by Longenecker) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it “forces radially inward flexion of each leg” (Shamie [Col. 9 lines 29-55]).
Re Claim 17, Longenecker teaches:
A bassinet frame (at least [Abstract] “foldable frame”) comprising: a support frame (at least Fig. 1 and [0024] “crib frame 10”.); two leg units (at least Fig. 1 and [0024] “leg members 14”.); 
and at least two pivot hubs each connecting a respective one of said leg units to said support frame; wherein each of said leg units has a pivot end portion pivotally connected to a respective one of said pivot hubs (at least Fig. 1 element 16 and [0024] “leg members 14 each connected to the upper frame by folding hinge 16 that permits the leg members to be moved between a first configuration (FIG. 1) for use, and a second configuration (FIG. 4) for storage”.), and a foot portion opposite to said pivot end portion (at least Fig. 1 element 141 and [0025] “distal ends 141”.); 
wherein each of said leg units is pivotable relative to said support frame between a folded position, where said foot portion is proximal to said support frame (at least Fig. 4 and [0024] “a folded orientation (FIG. 4)”.), and an unfolded position, where said foot portion is distal from said support frame (at least Fig. 1 and [0024] “an unfolded orientation (FIG. 1)”.); 
wherein each of said pivot hubs includes a locking pin (at least Figs. 10-15 element 83 and [0029-0031] “the limiter pin 83 is aligned parallel to the leg pivot axis 110 with opposing ends extending outwardly from a central position. The opposing ends of the limiter pin 83 engage a generally arcuately shaped limiter slot 84 which limits the pivoting movement of the leg member 14 by interaction between the limiter pin 83 and the extent of the limiter slot 84); wherein, when each of said leg units is at the unfolded position, said locking pin of said respective pivot hub is movable between a stopping position, where said locking pin prevents a respective one of said leg units from moving toward the folded position, and a releasing position, where movement of said respective leg unit toward the folded position is permitted (at least Figs. 10-15 element 83 and [0029-0031] “The spatial relationship of the first mounting pin 93 and the arcuate path of limiter pin 83 as the leg member is moved configures the biasing mechanism 90 in an over-center arrangement (the spring is at maximum compression at an intermediate position of the leg member). This arrangement enables the biasing mechanism to urge the leg member toward either the first or second configuration once the leg member is moved away from the intermediate position. The function of the biasing mechanism is to assist with folding or unfolding of ; 
wherein each of said pivot hubs further includes a hub housing (at least Figs. 10-15 element 125 and [0031] “a locking receptacle 125 into which the locking pin may be engaged”.) having a slot-defining surface that defines a leg slot, said slot-defining surface having opposite upper and lower ends serving respectively as upper and lower borders of said leg slot, said pivot end portion of each of said leg units extending through said leg slot of said hub housing of said respective pivot hub, and abutting against said lower end of said slot-defining surface of said hub housing of said respective pivot hub when said leg unit is at the unfolded position (at least Fig. 5 with Examiner’s labeling above.); 
wherein said leg slot of said hub housing of each of said pivot hubs has a large end portion (at least Figs. 10-15 element 129) and a small end portion (at least Figs. 10-15 element 126) that are respectively proximate to said upper and lower ends of said leg slot, said small end portion being narrower than said large end portion and slightly narrower than said pivot end portion of said respective leg unit (at least Figs. 10-15); 
such that said small end portion of said leg slot of said hub housing of said pivot hub is allowed to become slightly wider so as to retain said pivot end portion of said respective leg unit therein when said leg unit is at the folded position; and wherein said pivot end portion of each of said leg units is retained in said large end portion of said leg slot of said hub housing of said respective pivot hub when said leg unit is at the folded position (at least Figs. 10-15 element 129 and [0031] “the end 126 may comprise additional detents to hold the leg member in other positions, such as in the folded (second configuration) or a stop 129 to limit the range of folding movement of the leg member”.).
Longenecker does not explicitly teach:
wherein said hub housing of each of said pivot hubs is made of a flexible material.
However, Shamie teaches:
wherein said hub housing of each of said pivot hubs is made of a flexible material (at least Figs. 18-19 and [Col. 9 lines 29-55] “joint push button actuator 170 is preferably made from a plastic material. As a result, during initial assembly, when joint push button actuator 170 is pressed into central circular opening 152 of outer pivot joint member 102, second lower beveled surface 182 of each leg 174, upon engaging with fourth transverse wall 154, rides therealong and forces radially inward flexion of each leg 174”. In other words, if the hub (see Fig. 18 element 174) is capable of flexion, then it is a flexible material).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet frame taught by Longenecker with the housing material of Shamie because both are directed to the same field of endeavor of bassinets and doing so involves the use of a known technique (providing flexible material as taught by Shamie) with a known device (bassinet taught by Longenecker) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it “forces radially inward flexion of each leg” (Shamie [Col. 9 lines 29-55]).
Re Claim 18, the combination of Longenecker and Shamie teaches:
The bassinet frame as claimed in claim 17 (detailed with respect to claim 17). 
Longenecker further teaches:
wherein for each of said pivot hubs, said locking pin extends in a first direction which is substantially parallel to a pivot axis of said respective leg unit (at least Figs. 10-15 element 83), and is movable in a second direction which is transverse to the first direction from the stopping position to the releasing position, said locking pin abutting against said pivot end portion of said respective leg unit when said locking pin is at the stopping position while said respective leg unit is at the unfolded position, and said locking pin being disengaged from said pivot end portion of said respective leg unit when said locking pin is at the releasing position (at least Figs. 10-15 element 83 and [0029-0031] “The spatial .
Re Claim 19, the combination of Longenecker and Shamie teaches:
The bassinet frame as claimed in claim 18 (detailed with respect to claim 18). 
Longenecker further teaches:
wherein each of said pivot hubs further includes an operating member connected to said locking pin (at least Figs. 10-15 element 123 and [0031] “a locking release 122 which may include a handle 123”.), and a locking resilient member disposed between said support frame and said operating member (at least Figs. 10-15 element 80 and [0031] “the biasing spring 80”.  In other words, in the folded configuration of Fig. 15, the resilient member is in between the operating member and locking pin.), said operating member being operable to move said locking pin against a resilient force of said locking resilient member from the stopping position to the releasing position (at least Figs. 10-15 and [0031] “The locking pin 121 is moved by a locking release 122”.).
Re Claim 20, the combination of Longenecker and Shamie teaches:
	The bassinet frame as claimed in claim 17 (detailed with respect to claim 17). 
Longenecker does not explicitly teach:
wherein each of said leg units includes: two legs, each of said legs including an inner tube and an outer tube coupled telescopically to each other, said inner tubes of said legs being connected pivotally to said support frame and serving as said pivot end portion of said leg unit; and a foot bar interconnecting said outer tubes of said legs and serving as said foot portion of said leg unit.
However, Shamie teaches:
wherein each of said leg units includes: two legs, each of said legs including an inner tube and an outer tube coupled telescopically to each other (at least Figs. 5-7 and [Col. 6 lines 30-55] “the upper free ends of tubular leg extensions 68 have a reduced diameter section 69 that snugly fits into the lower ends of tubular legs 60 in a telescoping manner, with reduced diameter sections 69 having openings 73 respectively, that line up with openings 62b when connected in the telescoping manner, and a bolt (not shown) which can be fit therein to secure these elements together”.), said inner tubes of said legs being connected pivotally to said support frame and serving as said pivot end portion of said leg unit (at least Fig. 6 and [Col. 10 lines 30-40] “pivotally connect the upper ends of legs 60 to lower pivot connection assemblies 96 and 98”.); and a foot bar interconnecting said outer tubes of said legs and serving as said foot portion of said leg unit (at least Fig. 7 element 70 and [Col. 6 lines 30-55] “tubular cross member 70”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet frame taught by Longenecker with the legs of Shamie because both are directed to the same field of endeavor of bassinets and doing so involves the use of a known technique (providing telescoping legs as taught by Shamie) with a known device (bassinet taught by Longenecker) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “individual tubular leg extension members can be adjustable in height” (Shamie [Col. 6 lines 59-67]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEORGE SUN/              Examiner, Art Unit 3673           

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673